DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Publication No. 2017/0279619 A1 (Yang).

authentication control of an embedded processing system, an immutable anchor associated with the embedded processing system (page 4, paragraph 50, Figure 1A, page 6, paragraph 66); authenticating, by the authentication control, integrity of a reconfigurable entity map associated with a memory system of the embedded processing system (page 1, paragraph 11);  13106293US01 (U421539US) authenticating, by the authentication control, a plurality of configuration items in the memory system based on the reconfigurable entity map (page 2, paragraph 18); and performing an accommodation measure based on an authentication failure of at least one of the configuration items (page 7, paragraph 76).  
	Referring to claim 12, Yang discloses the immutable anchor is hardware or software that establishes a root and chain of trust in authentication (page 4, paragraphs 51, 52).  The root and chain of certification information is sent and established with the eUICC.
	Referring to claim 17, Yang discloses that the accommodation measure comprises one or more of resetting the embedded processing system, switching the embedded processing system to a fail-safe mode of operation, and transmitting an authentication failure message on a communication interface (Yang, page 8, paragraph 88).
	Referring to claim 18, Yang discloses that the authentication comprises one or more asymmetric cryptographic methods using unique key pairs that result in an authentication failure based on an incorrect key, a missing key, or software that is tampered with resulting in the authentication failure (Yang, page 6, paragraph 73).  Yang discloses public key encryption process with a public and private key which is used to determine authentication failure based on software that is tampered with resulting in authentication failure.
	Referring to claim 19, Yang discloses that one or more of the configuration items are decrypted prior to authentication within the embedded processing system (Yang, page 3, paragraph 37).  Yang discloses that the message is first decrypted based on the corresponding public key prior to authentication.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0279619 A1 (Yang) and U.S. Publication No. 2014/0359239 A1 (Hiremane).
Referring to claim 1, Yang discloses an embedded processing system comprising: processing circuitry configured to execute a plurality of computer executable instructions (page 4, paragraph 50).  Yang discloses a device which includes an embedded card with an operating system, hardware including the circuitry to execute the instructions.  The operating system and hardware provides processing circuitry to carry out computer executable instructions.  Yang discloses a memory system configured to store a plurality of configuration items (Figure 1A, page 6, paragraph 66).  Yang discloses logic and storing of certificate function, certification information in the device 110.  Yang discloses an authentication control configured to: authenticate an immutable anchor associated with the embedded processing system (page 1, paragraph 2, page 1, paragraph 8, paragraph 11, page 2, paragraph 18).  The immutable anchor is the eUICC and the authentication process determines the validity of the certificate arriving for the eUICC.  Yang discloses authenticate integrity of a reconfigurable entity map associated with the memory system of the embedded processing system (page 1, paragraph 11).  The reconfigurable entity map is the CRL which is maintained by the device and is therefore associated with the memory system.  Checking the CRL for identity of certificate is authenticating the integrity and validity of the certificate with the CRL.  Yang discloses authenticate the configuration items based on the reconfigurable entity map (page 2, paragraph 18).  Yang discloses certificates which are authenticated based on the pinning table or trusted lists which are the CRL or reconfigurable entity maps which store the validated certificates.  Yang discloses performing an accommodation measure based on an authentication failure of at least one of the configuration items (page 7, paragraph 76).  The new certificate can be requested in response to an authentication failure of the certificate for the server.  Yang does not disclose that at least one of the configuration items comprises a sequence of computer executable instructions.  Hiremane discloses that at least one of the configuration items comprises a sequence of the computer executable instructions (page 1, paragraph 11).  The system software is the configuration item which is authenticated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Hiremane that at least one of the configuration items comprises a sequence of the computer executable instructions.  Yang discloses verification of the eUICC and servers which includes a sequence of executable instructions.  One of ordinary skill in the art would know Yang that the configuration items being verified does comprise of a sequence of the computer executable instructions.  This technique is disclosed in Hiremane and would improve Yang in the same way.
	Referring to claim 2, Yang discloses the immutable anchor is hardware or software that establishes a root and chain of trust in authentication (page 4, paragraphs 51, 52).  The root and chain of certification information is sent and established with the eUICC.
	Referring to claim 3, Yang and Hiremane disclose that the reconfigurable entity map defines a list of address ranges for authenticating the configuration items in the memory system (Hiremane, page 3, paragraph 30).
	Referring to claims 4, 14, Yang and Hiremane disclose that the list of address ranges comprises a plurality of memory addresses which would indicate at least two or more address ranges for one of the configuration items (Hiremane, page 2, paragraph 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Hiremane that the list of memory addresses would include at least two or more address ranges for one of the configuration items.  These list of addresses are associated with the configuration item system software 108.
	Referring to claims 5, 15, Yang and Hiremane disclose two or more different accommodation measures are defined for the list of address ranges (Hiremane, page 4, paragraph 47).  Hiremane describes sending an interrupt signal to a reporting agent and manageability engine causing the display of failure to the user.  All three of these represent accommodation measures which are associated with an authentication failure.
Referring to claim 7, Yang and Hiremane disclose that the accommodation measure comprises one or more of resetting the embedded processing system, switching the embedded processing system to a fail-safe mode of operation, and transmitting an authentication failure message on a communication interface (Yang, page 8, paragraph 88).
	Referring to claim 8, Yang and Hireman disclose that the authentication comprises one or more asymmetric cryptographic methods using unique key pairs that result in an authentication failure based on an incorrect key, a missing key, or software that is tampered with resulting in the authentication failure (Yang, page 6, paragraph 73).  Yang discloses public key encryption process with a public and private key which is used to determine authentication failure based on software that is tampered with resulting in authentication failure.
	Referring to claim 9, Yang and Hireman disclose that one or more of the configuration items are decrypted prior to authentication within the embedded processing system (Yang, page 3, paragraph 37).  Yang discloses that the message is first decrypted based on the corresponding public key prior to authentication.
	Referring to claim 13, Yang does not disclose that the reconfigurable entity map defines a list of address ranges for authenticating the configuration items in the memory system.  Hiremane disclose that the reconfigurable entity map defines a list of address ranges for authenticating the configuration items in the memory system (Hiremane, page 3, paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Hiremane that the reconfigurable entity map defines a list of address ranges for authenticating the configuration items in the memory system.  Yang discloses a list of software items which are known to be represented by memory address ranges.  One of ordinary skill in the art would know that the reconfigurable entity map defining a list of address ranges is a known element which is easily substituted into the system of Yang to obtain predictable results.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Hiremane and U.S. Patent No. 9,292,206 B2 (Frost).
Referring to claims 6, 16, Yang and Hiremane do not disclose that the reconfigurable entity map identifies at least one of the address ranges to skip authentication.  Frost discloses that the reconfigurable entity map identifies at least one of the address ranges to skip authentication (column 13, lines 38-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Frost that the reconfigurable entity map identifies at least one of the address ranges to skip authentication.  Yang discloses discarding the certification if it is determined to be valid thereby suggesting that authentication at the eUICC is skipped (page 1, paragraph 11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Hiremane and U.S. Publication No. 2020/0204374 A1 (Skertic).
Referring to claim 10, Yang and Hireman do not disclose that the embedded processing system is a controller of a gas turbine engine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine.  Skertic discloses that the embedded processing system is a controller of a gas turbine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine (page 1, paragraph 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Skertic that the embedded processing system is a controller of a gas turbine engine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine.  Yang discloses devices in which the eUICC can be implemented including gas meters or automobiles (page 6, paragraph 67).  One of ordinary skill in the art would know to learn from Skertic further implementations for the embedded processing system taught in Yang.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and U.S. Publication No. 2020/0204374 A1 (Skertic).
	Referring to claim 20, Yang does not disclose that the embedded processing system is a controller of a gas turbine engine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine.  Skertic discloses that the embedded processing system is a controller of a gas turbine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine (page 1, paragraph 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Skertic that the embedded processing system is a controller of a gas turbine engine, and at least one of the configuration items comprises an application configured to control operation of the gas turbine engine.  Yang discloses devices in which the eUICC can be implemented including gas meters or automobiles (page 6, paragraph 67).  One of ordinary skill in the art would know to learn from Skertic further implementations for the embedded processing system taught in Yang.
Conclusion
9.	       The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach the method for authenticating an immutable anchor.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 13, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143